                                     Case 2:20-cv-02586-GW-E Document 54 Filed 06/25/20 Page 1 of 2 Page ID #:355



                                       1   KRISTIN N. REYNA DEHART (SBN 211075)
                                           kreyna@grsm.com
                                       2   MATTHEW P. NUGENT (SBN: 214844)
                                           mnugent@grsm.com
                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                           101 W. Broadway, Suite 2000
                                       4   San Diego, CA 92101
                                           Telephone: (619) 230-7760
                                       5   Facsimile: (619) 696-7124
                                       6   Attorneys for Defendant
                                           ELECTRONIC CHROME & GRINDING, CO. INC.
                                       7
                                                                UNITED STATES DISTRICT COURT
                                       8
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                       9
                                           ARCONIC, INC., et al.,                   )     CASE NO. 2:20-cv-02586
                                      10                                            )
                                                                    Plaintiffs,     )     DEFENDANT ELECTRONIC
                                      11                                            )     CHROME & GRINDING CO.,
Gordon Rees Scully Mansukhani, LLP




                                                 vs.                                )     INC.’S NOTICE OF
                                      12
   101 W. Broadway, Suite 2000




                                                                                    )     APPEARANCE
                                                                                    )
       San Diego, CA 92101




                                      13   CAL-TRON PLATING, INC., et. al.,         )
                                                                                    )
                                      14                            Defendants.     )
                                                                                    )
                                      15                                            )
                                                                                    )
                                      16
                                      17         NOTICE IS HEREBY GIVEN that Kristin N. Reyna DeHart and Matthew
                                      18   P. Nugent of Gordon Rees Scully Mansukhani, LLP are the attorneys of record for
                                      19   Defendant Electronic Chrome & Grinding Co., Inc. in the above-referenced matter.
                                      20   Any and all pleadings, correspondence and/or documents served and/or filed herein
                                      21   should be served directly on counsel at the location above.
                                      22                                          Respectfully Submitted,
                                      23   Dated: June 25, 2020                   GORDON REES SCULLY
                                                                                  MANSUKHANI, LLP
                                      24
                                      25                                          By: s/Kristin N. Reyna DeHart
                                      26                                              Kristin N. Reyna DeHart
                                                                                      Matthew P. Nugent
                                      27                                              Attorneys for Defendant
                                      28                                              Electronic Chrome & Grinding, Inc.
                                                                                    -1-
                                               DEFENDANT ELECTRONIC CHROME & GRINDING CO. INC.’S NOTICE OF
                                           APPEARANCE                                      CASE NO. 2:20-cv-02586
                                     Case 2:20-cv-02586-GW-E Document 54 Filed 06/25/20 Page 2 of 2 Page ID #:356



                                       1                           CERTIFICATE OF SERVICE
                                       2         I am a resident of the State of California, over the age of eighteen years,
                                       3   and not a party to the within action. My business address is: Gordon Rees Scully
                                       4   Mansukhani, LLP, 101 W. Broadway, Suite 2000, San Diego, CA 92101, my
                                       5   electronic mail address is jsilcott@grsm.com. On June 25, 2020, I served the
                                       6   foregoing document(s) as follows:
                                       7   DEFENDANT ELECTRONIC CHROME & GRINDING CO., INC.’S
                                           NOTICE OF APPEARANCE
                                       8

                                       9
                                           BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
                                             which automatically generates a Notice of Electronic Filing at the time said
                                             document is filed to all CM/ECF Users who have appeared in this case.
                                      10     Service with this NEF constitutes service pursuant to FRCP 5(b)(E).
                                      11
                                                 I declare under penalty of perjury under the laws of the United States of
Gordon Rees Scully Mansukhani, LLP




                                      12
                                           America that I am employed in the office of a member of the Bar of this Court at
   101 W. Broadway, Suite 2000




                                      13
       San Dietgo, CA 92101




                                      14   whose direction the service was made.

                                      15         Executed on June 25, 2020, at San Diego, California.

                                      16

                                      17                                                Jewell Silcott

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


                                                                       CERTIFICATE OF SERVICE
